Petitioner, Jim Factor, filed his duly verified petition in this court on August 6, 1935, alleging that he was improperly imprisoned in the county jail of *Page 108 
Seminole county by the sheriff of said county; that to the best of his knowledge and belief he is held in default of bail on a charge of murder; that he had a preliminary hearing before a justice of the peace of said county on the 17th day of May, 1935, and was held to await the action of the district court of Seminole county without bond.
Petitioner further alleges that proof of guilt is not evident nor the presumption thereof great; that he is not guilty of murder, nor does the evidence taken at said preliminary so show or indicate. Attached to the petition is a transcript of the testimony taken at the preliminary hearing.
Petitioner further alleges that he has applied to Hon. H. H. Edwards, district judge of Seminole county, praying that he be admitted to bail, but that the said district judge upon the hearing had denied him bail and remanded him to the sheriff of Seminole county.
After a careful examination and study of the evidence contained in the transcript, the court is of the opinion that petitioner is not entitled to the relief prayed for.
The application of the petitioner for a writ of habeas corpus is denied.